Citation Nr: 0619655	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-28 253A	)	DATE
	)
	)



THE ISSUE

Whether an April 1956 decision of the Board of Veterans' 
Appeals (Board) was the product of clear and unmistakable 
error (CUE).




REPRESENTATION

Moving party represented by:  Blinded Veterans Association



ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to August 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 motion by the veteran's accredited 
representative which contended that a prior Board decision of 
April 1956 which denied service connection for primary 
pigmentary degeneration of the retina (hereinafter, 
"retinitis pigmentosa") was the product of CUE.


FINDINGS OF FACT

1.  The April 1956 Board decision's denial of service 
connection for retinitis pigmentosa was consistent with and 
supported by the evidence then of record, as well as the law 
that was in effect at that time.

2.  To the extent there was error in the April 1956 Board 
decision, the record does not reflect that, had it not been 
made, it would have manifestly changed the outcome when it 
was made; and it is not absolutely clear that a different 
result would have ensued.


CONCLUSION OF LAW

The April 1956 Board decision was not the product of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed"); see also Livesay v. Principi, 14 
Vet. App. 324, 326 (2001) (Ivers, J., concurring) (noting 
that, during oral argument in Holiday v. Principi, 14 Vet. 
App. 280 (2001), counsel for VA made ill-advised concessions 
with respect to the broad applicability of VCAA).

Applicable Law

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.-

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.
(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

Contentions

In this case, the veteran contends in a motion, dated in 
March 2004 and received by the Board in October 2004, that an 
April 1956 Board decision which denied service connection for 
retinitis pigmentosa was the product of CUE.  In pertinent 
part, the veteran asserts that the 1956 Board failed to 
consider the presumption of soundness in the applicable 
regulation extant at the time, which required clear and 
unmistakable evidence and notation of disease at induction.  
Concerning this, he cites to 38 C.F.R. § 2.1063(b) (1955), 
which provided,

Every person employed in the active 
service shall be taken to have been in 
sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted 
at time of the examination, acceptance, 
and enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.  Relative to 
notation at enlistment, only those 
defects, infirmities, and disorders noted 
at the time of enlistment are to be 
considered as noted.  History of the 
preservice existence of defects, 
infirmities, or disorders reported at the 
time of examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
the inception of such defects, 
infirmities or disorders. 

The veteran asserts that the Board assumed the disease 
existed prior to service based on the nature of the disease 
alone, and that the Board's conclusion was CUE as the extant 
applicable regulation clearly contradicted the conclusion of 
the Board.  Moreover, he states that the 1956 Board conceded 
that there was no evidence of retinal disease at or prior to 
induction, and he contends that the decision by military 
physicians that the disease existed prior to service was also 
based on the hereditary nature of the disease alone.  The 
veteran asserts that there is no evidence of record that any 
physician or adjudicator considered the VA presumption of 
soundness.  

Further, he argues that, even if the retinal disease had been 
noted at induction or evidence established that the disease 
existed prior to service, aggravation should have been 
conceded in accordance with 38 C.F.R. § 2.1063(i) (1955), 
where there was evidence of an increase in severity during 
active military service and there was no evidence that the 
increase in severity was due to natural progression.  He 
cited section 2.1063(i) as having provided,

Injury or disease noted prior to service 
or shown by clear and unmistakable 
evidence, including medical facts and 
principles, to have had inception prior 
to enlistment will be conceded to have 
been aggravated where such disabilities 
underwent an increase in severity during 
service unless such increase in severity 
is shown by clear and unmistakable 
evidence, including medical facts and 
principles, to have been due to the 
natural progress of the disease.

The veteran also asserts that the 1956 Board obviously 
misrepresented the presumption of aggravation which clearly 
required that aggravation be conceded where there was an 
increase in severity during active service and no evidence 
that the increase was due to natural progression.  He 
contends that, since there was absolutely no evidence of 
record to support the Board's conclusion that in-service 
worsening of the disease was due to "natural progression," 
the conclusion must be held to be CUE.

He further notes that his military records showed a diagnosis 
of primary pigmentary degeneration, atypical retinitis 
pigmentosa which was shown in the 1945 VA Rating Schedule to 
be a chronic disease under Code 6006, Retinitis.  He states 
that his military records also showed that visual fields were 
ratable as 70 percent disabling under VA rating code 6080 for 
contraction of visual field to 10 degrees, and that no 
deduction for preexisting condition could be made as there 
was no evidence clearly and unmistakably establishing 
preexistence and there was no evidence at induction or prior 
to induction showing any retinal or visual field problems.

Finally, the veteran asserts that the factual evidence in 
this case speaks for itself, and no reasonable person 
properly applying the presumption of soundness and 
aggravation could possibly arrive at a conclusion that 
service connection was not payable in 1955.  He asserts that 
the 1956 Board decision was indisputably in error  and must 
be revised and benefits allowed.

Facts

The veteran served on active duty in the Air Force from 
October 1952 to August 1955.  An enlistment examination was 
conducted in Minneapolis, and the report, dated October 17, 
1952, showed that clinical evaluation of the "eyes-general" 
was normal and that distant vision was 20/20 in both eyes.  
Under "ophthalmoscopic" on clinical evaluation, the letters 
"N.E.", perhaps meaning "No Examination," appeared under 
the "Normal/Abnormal" boxes.  No other findings pertaining 
to the eyes were noted, except that a "1" appeared under 
"E" for eyes in the physical profile block.  A few days 
later, another examination was conducted for the purpose of 
basic training at an Air Force Base in California.  Clinical 
evaluation was normal for "eyes-general" and also for 
"ophthalmoscopic", and distant vision was 20/20 in both 
eyes.  With regard to color vision, the examiner noted that 
there was color deficiency.  No other findings pertaining to 
the eyes were noted, except that a "1" appeared under "E" 
for eyes in the physical profile block.  
In August 1954, the veteran was seen for complaints of 
"increasing difficulty in getting around at night or in 
dimly lighted areas."  He was admitted to an Air Force 
hospital in Germany where it was noted that he reported that 
about one year earlier, while in the service, he noticed 
increasing difficulty in finding a seat in the movies in the 
dim illumination.  There was no history of night blindness in 
his family or relatives.  An examiner's impression was 
retinitis pigmentosa which he stated was a chronic disease of 
insidious onset, progressive in character, in which there is 
an increasing contraction of the field of vision and 
impairment of sight.  It was this examiner's impression that 
the disease of retinitis pigmentosa was present for the past 
2-3 years (from approximately August 1951 or August 1952) and 
due to its progressive nature, it was the examiner's opinion 
that that the veteran should be separated from the service.  
The clinical record cover sheet for this period of 
hospitalization from August to October 1954 shows a diagnosis 
of retinitis, n.e.c. [not elsewhere classified], 
degenerative, and the line of duty (LD or LOD) determination 
was "Yes, EPTS [existed prior to service], aggravated by 
service."  

The veteran transferred on October 8, 1954, for further 
evaluation and disposition to another hospital where he was 
examined and diagnosed with retinitis pigmentosa.  There an 
examiner diagnosed primary retinal pigmentary degeneration 
(retinitis pigmentosa) and noted, "This is a chronic, 
progressive disease, leading to almost eventual blindness."  
The LOD was "No, EPTS."  The clinical record cover sheet 
for this period of hospitalization shows that the transfer 
diagnosis of retinitis, n.e.c., degenerative, was replaced to 
degeneration of retina, n.e.c., primary, pigmentary 
(retinitis pigmentosa), and the LD determination was "No 
EPTS". 

The veteran was evacuated by air to the United States where 
he was admitted to another hospital on November 8, 1954.  He 
provided a history of having first noticed difficulty seeing 
at night in July 1953.  The examiner noted that, since 
results of an electroretinogram (ERG) were "not what is 
considered to be the type found in retinitis pigmentosa, 
there was no family history of the disease, the pigment 
changes and course of the disease were not characteristic of 
true retinitis pigmentosa, and the patient's visual acuity 
was 20/20, J-1 bilaterally, he was returned to duty with a 
temporary E-3 profile."  The diagnosis was retinitis, 
postinfectious, bilateral, and the veteran was scheduled to 
be re-evaluated within four months to determine whether or 
not this was a progressive disease.

The veteran was admitted to the hospital again in July 1955.  
A report of a Physical Evaluation Board in August 1955 showed 
that the veteran reported that he never had poor eyesight 
before entering the Air Force; he stated that his symptoms 
began in July 1954.  Before this, he had had minor 
difficulties but never reported them.  Examination of the 
fundus showed only a questionable paleness of the discs, and 
a slight attenuation of the vessels with no definite areas of 
pigmentary deposition, although the fundus did not have a 
normal smooth texture and color.  The veteran was referred to 
a civilian consultant in ophthalmology who found the same 
minimal changes in the fundi.  He agreed that it was a 
pigmentary change but not typical retinitis pigmentosa; 
therefore, visual fields were to be the diagnostic factor in 
this case.  After a description of the findings on 
examination of the visual fields, it was the opinion of the 
Chief of the Ophthalmology Service that the veteran had a 
progressive ocular disease and should be separated from the 
service.  It was further noted as follows:

[I]t is felt that this patient falls into 
the group of pigmentary degeneration, 
which has a hereditary basis, even though 
no such ocular findings are apparently 
present in the patient's immediate 
antecedent history.  This class of 
pigmentary degeneration invariably 
progresses with constriction of the 
fields until complete visual dysfunction 
is attained.  Service in the military 
forces cannot be said to have aggravated 
the condition.  This condition was 
genetically determined, and the type of 
employment in which the patient might 
have engaged could have no bearing upon 
its present and future progress.

The diagnosis was primary degeneration of the retina 
(atypical retinitis pigmentosa); unchanged.  The LOD was 
"No, EPTS."  A "4" appeared under "E" for eyes in the 
physical profile block of the August 1955 Physical Evaluation 
Board examination report.

The veteran's claim for service connection for his eye 
disorder was received by the RO in September 1955.  He 
underwent a VA examination in October 1955.  The examiner 
noted that the veteran denied known eye disease in his two 
sisters and three brothers and his parents and he knew of no 
eye trouble in his cousins, aunts, uncles, or grandparents.  
He provided a history of first noticing difficulty in getting 
around in dim light and at night in 1953.  The examiner 
rendered a diagnosis of primary pigmentary degeneration of 
the retinae; severe, about which he commented as follows:

All of the fundiscopic changes and the 
visual field changes and the symptoms are 
characteristic of pigmentary degeneration 
of the retinae, less accurately known as 
"retinitis pigmentosa".

If the diagnosis given at the end of this 
report is accepted, then the hereditary 
nature and origin of this young man's 
serious ocular disease must also be 
accepted.  And, conversely, if any 
extrinsic and environmental factors are 
held to influence the onset and course of 
this ailment, the diagnosis must be 
challenged, disproved, and another made 
in its place.

Apparently with regard to ascertaining the etiology of 
retinitis pigmentosa in this case, the doctor then stated 
that more information about the veteran's family would be 
helpful and interesting including information about 
consanguinity in parents or grandparents, especially 
marriages between first cousins; nightblindness in blood 
relatives; blindness or poor vision of unknown cause; field 
loss or fundus changes; epilepsy; family members in mental 
hospitals; mentally deficient individuals; and congenital 
defects of any kind.  The doctor added, "But heredity as the 
etiology is not to be ruled out even though the entire 
pedigree is negative."  The diagnosis provided at the end of 
the report was primary pigmentary degeneration of the 
retinae; severe. 

In a December 1955 rating decision, the RO denied the claim 
for service connection for visual defect, noting, "The 
condition is reported conclusively as hereditary in origin 
and not subject to influence by extrinsic or environmental 
factors. . . .  Aggravation of visual defect is not 
established."  One rating specialist dissented, noting that 
he could not "dispute . . . that the present diagnosis of a 
hereditary condition not affected by extrinsic factors is 
proper" but adding:

However, the facts that the veteran 
entered service with normal vision; that 
deterioration in the visual field had its 
onset in service; that such deterioration 
had progressed after almost three years 
duty to a degree as to warrant a 
schedular evaluation of 70%, and that the 
prognosis is eventual total blindness, 
lead the undersigned to feel that service 
connection on some basis should be 
conceded, if not in this office, then in 
Central Office.

Any lay person considering the disparity 
in induction and discharge vision, must 
experience considerable difficulty in 
fully comprehending a denial of any 
service relationship.  

As noted by a letter to the veteran from the RO in December 
1955, the case was referred to the Board because a member of 
the rating board was of the opinion "that the disease might 
be considered as an aggravation by your service but the 
majority opinion is to deny service connection."

In a statement dated in January 1956, the veteran's 
representative noted,

In view of the agreement between 
competent medical authorities, we cannot 
take issue with the diagnosis, but we 
believe that there is reasonable doubt as 
to the factor of aggravation during 
service.  According to May's Manual of 
the Diseases of the Eye, 19th edition, 
the typical case of retinitis pigmentosa 
is one where the condition is manifest in 
childhood and slowly progressive, with 
but slight reduction in the field of 
vision in the early years of life.  In 
the case at hand, the condition was 
obviously not manifest until the 19th or 
20th year of life, and has been rapidly 
progressive, culminating in severe 
disability at age 21.  In view of the 
atypical course of the disease in this 
case, I am of the opinion that the mental 
and physical rigors to which the veteran 
was subjected hastened the progress of 
the disease, and that any doubt involved 
must be resolved in his favor. 

In its April 1956 decision, the Board noted that it was 
contended that the rigors of service aggravated the eye 
disorder, hastening its progress.  The Board summarized the 
facts of the case, including that "[a]n eye abnormality was 
not found at enlistment."  The Board also stated, "It was 
noted that no ophthalmologic examination was done."  In its 
discussion and evaluation, the Board noted as follows:

Primary pigmentary degeneration of the 
retina is a disease of hereditary nature 
and origin.  Notwithstanding that the 
disease or its effects were unknown to 
the veteran prior to entering service, 
the disorder is regarded as existing 
prior to enlistment.

It is not shown that the pre-existing eye 
condition was aggravated during service 
and the advancement which may have 
occurred during service is clearly and 
unmistakably the result of natural 
progress.  

Analysis

The Board acknowledges that the April 1956 decision did not 
specifically cite to the applicable regulatory provisions 
then in effect regarding either the presumption of soundness 
or aggravation.  However, this was not error in that there 
were no provisions in the law at that time requiring the 
Board to include such citation.  In this regard, the Board 
was not required to set forth findings of fact and 
conclusions of law separately until 1961 or to include 
reasons or bases for its findings and conclusions until even 
more recently.   Compare 38 U.S.C.A. § 7104(d) (2002) ("Each 
decision of the Board shall include---(1) a written statement 
of the Board's findings and conclusions, and the reasons or 
bases for those findings and conclusions, on all material 
issues of fact and law presented on the record . . . ."), 
with 38 U.S.C.A. § 4004(d) (1958 & Cumulative Supplement V) 
("The decisions of the Board shall be in writing and shall 
contain findings of fact and conclusions of law separately 
stated.") (subsection (d) added by Pub. L. 87-97, § 1, July 
20, 1961).  Therefore, the lack of such citation by the Board 
in this case in 1956 cannot be error at all and therefore 
cannot be CUE.  

Moreover, the absence of citation to the applicable 
provisions does not mean such provisions were not applied.  
Cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting 
that it is generally not a fruitful exercise to speculate 
regarding certain matters in a particular RO decision issued 
prior to February 1, 1990, because before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for 
disposition such RO decisions routinely lacked such 
specificity).  Thus, while the April 1956 decision might not 
stand up to judicial review regarding adequacy of reasons or 
bases required at present, the requirements at present were 
simply not in effect in April 1956.  Therefore, in 
determining whether the Board's April 1956 decision was CUE, 
the Board must consider the 1956 Board decision within the 
context of its time and should look to the Board's decision 
and the evidence on which it was based in its entirety.  

The regulations in effect at the time of the April 1956 Board 
decision stated,

Every person employed in active service 
shall be taken to have been in sound 
condition when examined, accepted and 
enrolled for service except as to 
defects, infirmities or disorders noted 
at the time of the examination, 
acceptance and enrollment or where clear 
and unmistakable evidence demonstrates 
that the injury or disease existed prior 
to acceptance and enrollment and was not 
aggravated by such service.

38 C.F.R. § 3.63(b) (1949).  

In the April 1956 decision, the Board acknowledged that an 
eye abnormality was not found on enlistment.  In this regard, 
in-service medical evaluations found that the retinitis 
pigmentosa existed prior to service.  For example, records 
from the August 1954 hospitalization included an examiner's 
opinion that the disease had been present for 2 to 3 years 
which would have been prior to enlistment in October 1952.  
Moreover, subsequent service records from 1955 held that the 
veteran fell into the group of pigmentary degeneration which 
had a hereditary basis, even though no ocular findings were 
apparently present in his immediate antecedent history.

The evidence of record at the time of the April 1956 Board 
decision also included an October 1955 VA medical examination 
which indicated that retinitis pigmentosa was of hereditary 
nature and origin, and that heredity as the etiology was not 
to be ruled out even if the entire pedigree (i.e., family 
history) was negative.  No medical opinion was of record 
which expressly refuted the in-service medical determinations 
or the VA examiner's opinion that the veteran's retinitis 
pigmentosa existed prior to service.

In view of this evidence, the Board found that the disability 
was of hereditary nature and origin, and that notwithstanding 
that the disease or its effects were unknown to the veteran 
prior to entering into service, the disorder was regarded as 
existing prior to enlistment.  Thus, the Board acknowledged 
that the retinitis pigmentosa was not noted on enlistment, 
but that the medical evidence of record indicated it was 
nevertheless a preexisting condition of hereditary/congenital 
origin.  Since this was the conclusion of all the medical 
evidence of record at that time, the Board's finding was 
consistent with and supported by the evidence then of record.  
Therefore, even though the Board did not refer to the 
presumption of soundness, it does appear from this reasoning 
that it was aware of, and addressed, this presumption.

In addition, at the time of the Board's 1956 decision, a 
regulation existed in the 1945 Rating Schedule which 
provided,

Retinitis pigmentosa, notwithstanding 
that the disease or its effects may not 
be known to the disabled person before he 
undertakes military service[,] is 
regarded as of familial origin, thus as 
existing prior to enlistment.

1945 Schedule for Rating Disabilities, The Organs of Special 
Sense, paragraph 7, page 53.  

In his motion for CUE, the veteran asserts, in essence, that 
the Board did not properly apply the presumption of sound 
condition extant at the time either because it concluded that 
the presumption did not attach, despite the disease not 
having been noted on the enlistment examination, or because 
it concluded that the presumption was rebutted, not based on 
clear and unmistakable evidence that it preexisted service, 
but based solely on the nature of the disorder as a 
hereditary disease.  Had the presumption been properly 
applied, service connection would have been granted based on 
the disease having been incurred in service, since the 
"[f]irst notation of night vision problems associated with 
the diagnosis . . . are recorded about two years after 
induction."  Motion at page 2.

With regard to this argument, the April 1956 Board appeared 
to apply the VA regulation quoted above in either not 
affording the veteran the presumption of sound condition or 
in rebutting the presumption because the language that the 
Board used was so similar to that of the regulation.  This 
provision appeared to contemplate that the disease of 
retinitis pigmentosa itself, solely by its nature as a 
disease of familial origin, would always be regarded as 
existing prior to enlistment, and so, by its nature, would 
rebut the presumption of soundness in cases where the disease 
was not noted on the entrance examination.  

The question whether an hereditary disease always rebuts the 
presumption of soundness provided by statute was posed to the 
General Counsel in 1988, and the General Counsel, referring 
in its opinion to another opinion issued in 1985, both of 
which concerned cases involving retinitis pigmentosa, noted 
that "retinitis pigmentosa and most other diseases of 
hereditary origin can be incurred or aggravated in service, 
in the sense contemplated by Congress in title 38."  VAOGC 
8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 
1990) (emphasis added).  The opinion further stated,

They can be considered to be incurred in 
service if their symptomatology did not 
manifest itself until after entry on 
duty.  The mere genetic or other familial 
predisposition to develop the symptoms, 
even if the individual is almost certain 
to develop the condition at some time in 
his or her lifetime, does not constitute 
having the disease.

VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) (reissued as 
VAOPGCPREC 82-90 (July 18, 1990).  In VAOPGCPREC 82-90, the 
General Counsel held that service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin, and indicated that support for this 
position could be found in VA regulations themselves, noting 
that two familial diseases, sickle cell anemia and 
Huntington's chorea, were included for rating purposes in the 
Schedule for Rating Disabilities.  VAOPGCPREC 82-90, page 4. 

In VAOPGCPREC 11-1999, the General Counsel ruled on a matter 
involving the same provision about retinitis pigmentosa found 
in the Schedule for Rating Disabilities in 1956-this time it 
was found in Former VBA Manual M21-1--at the time of a rating 
decision in 1964.  VAOPGCPREC 11-1999 (Sept. 2, 1999); VBA 
Manual M21-1, ch. 50, para. 50.05 (June 4, 1962).  The 
General Counsel concluded that the provision did not purport 
to bar service connection for the in-service aggravation of 
preexisting retinitis pigmentosa, and therefore, VAOGC 8-88 
and VAOGC 1-85 could not be viewed as liberalizing VA issues 
under section 5110(g) of the statute or section 3.114 of the 
regulations because they did not create a right to service 
connection for retinitis pigmentosa.  Based on these 
opinions, however, adjudicators could consider whether 
service connection could be granted for retinitis pigmentosa 
on a theory of entitlement previously precluded, i.e., based 
on service incurrence, as opposed to aggravation, of the 
disease.  

Thus, it appears that, prior to the General Counsel opinions 
of the 1980s, VA interpreted the presumption of soundness as 
not attaching or as always being rebutted by the hereditary 
nature of retinitis pigmentosa.  Current VA regulations 
governing CUE provide that CUE "does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation."  38 C.F.R. § 20.1403(e) (2005).  Accordingly, 
VA's interpretation in 1956 of the presumption of soundness 
in cases involving retinitis pigmentosa, which was employed 
by the 1956 Board in its decision, cannot be CUE.  Concerning 
this, the Board notes, too, that the 1956 Board was bound to 
apply the regulations in effect at that time.

With regard to the 1956 Board's conclusion that it was not 
shown that the pre-existing eye condition was aggravated 
during service and the advancement which may have occurred 
during service was clearly and unmistakably the result of 
natural progress, this finding is consistent with the 
regulatory provision addressing the presumption of 
aggravation that was in effect at the time of this decision.  
Specifically, 38 C.F.R. § 3.63(i) (1949) stated that 
aggravation of a pre-existing disability would be conceded 
"where such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of the 
disease."  Although one item of evidence, the clinical 
record cover sheet for the period of hospitalization from 
August to October 1954 reflected a LOD determination that the 
eye condition was in LOD because it had been "aggravated by 
service," that cover sheet showed a diagnosis of retinitis, 
n.e.c. [not elsewhere classified], degenerative, rather than 
retinitis pigmentosa, and it was rendered early on when a 
diagnosis of retinitis pigmentosa had not been firmly 
established.  All other medical evidence was in agreement 
that retinitis pigmentosa was not aggravated in service 
beyond natural progression.  In this regard, a clinical 
abstract that was part of the August 1955 Physical Evaluation 
Board report stated the veteran's class of pigmentary 
degeneration invariably progressed with constriction of the 
fields until complete visual dysfunction was attained, and 
that service in the military forces "cannot be said to have 
aggravated the condition" because the condition was 
genetically determined and the type of employment in which 
the veteran might have engaged could have no bearing upon its 
present and future progress.  

Although the April 1956 Board decision did not specifically 
refer to this medical opinion in denying the veteran's claim, 
that does not mean that it was not considered.  Cf. Gonzalez 
v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that 
"absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's determination 
of the service connection must be presumed to have been 
reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed.").  More 
importantly, the veteran's contention that there was no 
evidence of record on which the Board could base a conclusion 
that the increase in disability was due the natural progress 
of the disease is refuted by the August 1955 Physical 
Evaluation Board examination report, as well as by the 1955 
VA examiner's finding that "if any extrinsic and 
environmental factors are held to influence the onset and 
course of this ailment, the diagnosis must be challenged, 
disproved, and another made in its place."  In light of this 
evidence that the disease of retinitis pigmentosa did not 
increase in severity beyond its natural progression, the 
veteran's arguments that the Board's conclusion that the 
disease was not aggravated constitutes disagreement as to how 
the facts were weighed or evaluated, which the regulations 
specifically state does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).

For the reasons stated above, it is concluded that the April 
1956 Board decision's denial of service connection for 
retinitis pigmentosa was consistent with and supported by the 
evidence then of record, as well as the law that was in 
effect at that time and VA's interpretation of those laws, 
and that to the extent there was error the record does not 
reflect that had it not been made, it would have manifestly 
changed the outcome when it was made, and it is not 
absolutely clear that a different result would have ensued.  
Thus, the April 1956 Board decision was not the product of 
CUE.  Accordingly, the benefit sought by the motion for 
revision based on CUE must be denied.


ORDER

Inasmuch as the April 1956 Board decision was not the product 
of CUE, the motion for revision or reversal of that decision 
based on CUE is denied.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



